Citation Nr: 0201623	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  01-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
laxity and recurrent sprains of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an increased 
(compensable) rating for his service-connected left ankle 
disability.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in November 2001, a transcript 
of which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran's service-connected left ankle disability is 
manifested by recurrent instability consistent with overall 
moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent rating for chronic laxity and 
recurrent sprains of the left ankle have been met.  
38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes, at the outset, that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran a thorough 
VA compensation examination that is adequate for rating 
purposes.  The RO also advised the veteran of the evidence 
necessary to substantiate his claim, including the applicable 
criteria for a higher disability rating.  Further, the 
veteran has not identified any pertinent evidence that is not 
of record.  In addition, the RO specifically addressed the 
applicability of the VCAA to the veteran's case by 
correspondence dated in April 2001.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, have been fulfilled, and that no 
additional assistance to the veteran is required based on the 
facts of the instant case.

The Board notes that the veteran's representative requested 
at the personal hearing that the veteran be accorded a new VA 
medical examination of his left ankle to ascertain the 
current severity since the last evaluation was in July 2000.  
However, the Board notes that the veteran did not actually 
indicate that the left ankle had increased in severity since 
the last examination.  Without such an indication, the Board 
finds that no new examination is warranted.  See 38 C.F.R. § 
3.327(a) (reexaminations will be required where evidence 
indicates that there has been a material change in 
disability); see also VAOPGCPREC 11-95 (the duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted).  The Board finds that the July 
2000 VA examination was adequate for ratings purposes.  Under 
these circumstances, a new examination is not warranted.

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's service-connected left ankle disability has 
been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5271.  (A hyphenated diagnostic code is used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.).

Under Diagnostic Code 5271 moderate limitation of ankle 
motion is assigned a 10 percent rating.  Marked limitation of 
ankle motion warrants a 20 percent rating.  38 C.F.R. § 
4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Background.  The veteran's lower extremities were clinically 
evaluated as normal on his June 1967 induction examination.  
However, it was noted that he had a scar on the left ankle.  
The service medical records reflect that he was subsequently 
treated on various occasions for left ankle problems.  For 
example, records from October to December 1968 note treatment 
for a sprained ankle.  The December 1968 records also note 
that X-rays of the left ankle showed normal findings, with no 
evidence of fracture or dislocation.  A physical profile from 
April 1969 determined that the veteran had "instability 
[left] ankle."  On his May 1969 separation examination, the 
veteran's lower extremities were clinically evaluated as 
abnormal due to chronic laxity of the left ankle.

Service connection was granted for chronic laxity left ankle, 
residuals sprains, by an October 1989 rating decision.  A 
noncompensable (zero percent) rating was assigned pursuant to 
Diagnostic Code 5299-5271, effective May 11, 1989.

The veteran initiated his current increased rating claim in 
December 1999.  He subsequently underwent a VA joints 
examination in July 2000.  At this examination, the veteran 
described the circumstances of his in-service left ankle 
problems, and reported that since that time he had 
experienced intermittent pain in his ankle.  He was on no 
particular treatment at the time of this examination.  He 
also reported that when pain occurred it was a 5 or 6, on a 
scale from 1 to 10.  Flare-ups were usually precipitated by 
prolonged walking or standing.  The veteran denied the use of 
crutches, braces, or cane.  However, it was noted that he was 
wearing corrective shoes.  Specifically, Dr. Scholl's shoes 
with orthotics.  In addition, it was noted that the veteran 
had had no surgery, and that the injury was recurrent sprain 
that had never been dislocated or subluxated.  Moreover, it 
was noted that the veteran had been a driver and general 
manager for a transportation company, and he reported that 
because of the pain in his ankle, he had difficulty driving.  
When he was in a managerial position, he had to get up, walk 
around, and examine the cars.  He reported that this work was 
quite difficult because of his recurrent ankle problems.

Examination of the left ankle revealed no swelling or 
deformity.  Range of motion for the left ankle was as 
follows: plantar flexion to 40 degrees; dorsiflexion to 20 
degrees; supination of 30 to 35 degrees; and pronation to 20 
degrees.  He had the same range of motion findings for the 
right ankle, except supination was only to 30 degrees.  It 
was also noted there appeared to be hypermobility of the left 
ankle.  Further, it was noted that the range of motion of the 
ankles was with consideration of pain, fatigue, weakness, 
incoordination, and altered by repetition.  With passive 
movement of the ankle, no additional pain was elicited, but 
it was reiterated that there was hypermobility laterally of 
the left ankle.

X-rays were taken of both the left ankle and left foot in 
conjunction with this VA examination.  The left ankle X-rays 
demonstrated no evidence of any bone or joint injury or 
disease.  Further, the bony structures and joint surfaces 
appeared normal.  Overall impression was normal left ankle.  
The left foot X-rays did reveal a small plantar spur of the 
left calcaneus, but, otherwise, the foot demonstrated no 
evidence of any significant bone or joint injury or disease.

By an August 2000 rating decision, the RO confirmed and 
continued the noncompensable rating for the veteran's 
service-connected left ankle disability.  The veteran 
appealed this decision to the Board.

At his November 2001 hearing, the veteran testified that he 
experienced left ankle had pain and soreness on a daily and 
nightly basis.  He indicated that his ankle symptoms 
increased with walking, prolonged standing, and driving.  He 
said that his left ankle was not stable; he described 
episodes of such instability, stating that he would be 
walking, and all of a sudden, the ankle "just turns and 
rolls over," which would cause him to fall.  The veteran 
further testified that he wore Dr. Scholl's shoes with 
orthopedic supports that had been provided by the VA 
hospital, but he added that the inserts were for the purpose 
of treating bone spurs in his heels.  Regarding his 
employment, the veteran testified that he had to change jobs, 
but that he was still with the same company.  Specifically, 
he went from being a limousine driver to being a general 
manager; he indicated that he made more money as a driver 
than he did as a general manager and that he had lost 30 to 
40 percent of his income as a result of having to change 
jobs.  The veteran also testified that he experienced pain 
with movement of the left ankle.


Analysis.  In the instant case, the Board finds that the 
veteran does meet the criteria for a 10 percent rating for 
his chronic laxity and recurrent sprains of the left ankle.

The June 2000 VA examination indicates that the veteran had 
less than full plantar flexion for both ankles, although he 
did have full dorsiflexion.  38 C.F.R. § 4.71a, Plate II.  
Further, it was noted that the left ankle appeared to have 
hypermobility laterally.  While the initial objective 
findings indicate very little limitation of motion, the 
veteran testified that he experienced pain and soreness in 
his left ankle on a daily basis, and that such is increased 
with activity.  In addition, he has testified, in essence, 
that he has recurrent episodes of ankle instability which 
causes him to fall.  The Board finds the veteran's testimony 
to be credible and his statements, coupled with the clinical 
findings of slight impairment and consideration of 38 C.F.R. 
§§ 4.40, 4.45, indicates that his service-connected left 
ankle disability is manifested by recurrent instability 
consistent with overall moderate limitation of motion or 
functional impairment.  Accordingly, the Board finds that he 
is entitled to a rating of 10 percent under Diagnostic Code 
5271 for his left ankle disability.  

Nothing in the evidence on file, to include the veteran's 
hearing testimony, indicates that the veteran has more than 
moderate limitation of motion or functional impairment of his 
left ankle.  Accordingly, he is not entitled to a rating in 
excess of 10 percent under Diagnostic Code 5271; he is not 
entitled to the next higher rating of 20 percent. 

The Board further notes that consideration of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is warranted in order to evaluate 
whether there is any additional functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
ankle.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  VA regulations require 
that a finding of dysfunction due to pain must be supported 
by, among other things, adequate pathology.  38 C.F.R. § 
4.40; see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).

In this case, even with consideration of functional loss due 
to pain, the evidence does not show the limitation of motion 
that is apparent to more closely resemble a marked limitation 
of motion that would warrant a higher evaluation.  While the 
veteran has complained of ankle instability, there was no 
objective evidence of any definite weakness or instability 
demonstrated at the time of the last VA compensation 
examination in July 2000.  That is, no additional limitation 
of function due to instability was objectively shown on the 
most recent examination.  The Board finds that there is no 
objective evidence to show that pain, flare-ups of pain, 
weakened movement, excess fatigability, incoordination, or 
any other finding  results in additional functional 
limitation to a degree that would support a rating in excess 
of 10 percent (more than moderate limitation of motion) of 
the left ankle at this time.  38 C.F.R. § 4.40, 4.45, 4.59; 
Deluca, supra.

As an additional matter, the Board notes that the veteran has 
testified that he had to change jobs with his company as a 
result of his left ankle, and that this has resulted in less 
income.  Thus, it appears he is alleging that his service-
connected disability has resulted in marked interference with 
employment, which would warrant an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Furthermore, the Court has held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); see also VAOPGCPREC 6-96 (1996) for a discussion 
as to when the Board is required to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the facts of the veteran's case 
does not warrant consideration of an extraschedular rating.  
Although the veteran had to change jobs, and his total income 
is less, he is still gainfully employed by the same company.  
A 10 percent rating takes into account some industrial 
impairment.  In addition, the Board notes that the evidence 
on file does not show that the service-connected left ankle 
disability has resulted in frequent absences from employment.  
That is, there are no medical records or statements from an 
employer of the veteran indicating marked interference with 
employment.  Moreover, nothing on file indicates, nor does 
the veteran allege, that his left ankle has resulted in 
frequent periods of hospitalization.  Thus, the Board finds 
that the veteran is not entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), and that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd, supra.


ORDER

A 10 percent rating for chronic laxity and recurrent sprains 
of the left ankle is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

